PER CURIAM.
The trial court abused its discretion by denying appellant’s motion to amend and conform the final judgment to the evidence and pleadings, which was treated as a motion for rehearing wherein appellant requested a ruling on the husband’s retirement/pension benefits as set forth in his financial affidavit. The trial court was required under section 61.075, Florida Statutes (Supp.1996), to equitably distribute the husband’s retirement/pension benefits accrued during the marriage. -Its denial of appellant’s motion seeking a ruling on those benefits is contrary to the legislative mandate set forth in section 61.075 and thus constitutes an abuse of discretion.
REVERSED and REMANDED for further proceedings consistent with this decision.
BARFIELD, C.J., and ERVIN and WOLF, JJ„ CONCUR.